—Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered July 28, 1998, convicting him of burglary in the second degree and criminal possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The Trial Judge providently exercised his discretion with respect to challenges made during voir dire (see, CPL 270.20 [1] [b]; People v Biondo, 41 NY2d 483, cert denied 434 US 928; People v Thomas, 244 AD2d 271), and in refusing to charge the lesser-included offenses requested by the defendant (see, People v Glover, 57 NY2d 61).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Goldstein, J. P., McGinity, Luciano and Feuerstein, JJ., concur.